Evans, J.
(dissenting). — I. I am unable to concur in the majority opinion. I agree that the written instrument failed as an article of adoption because not recorded as required by statute. I agree also that such failure to record would not necessarily defeat all property rights which might otherwise have accrued to the plaintiff. I agree, under the authority of Chehak v. Battles, 133 Iowa 107, that, though such written instrument never became effective as an article of adoption, it was yet available to the plaintiff as a written contract and was specifically enforceable as such, as far as it purported to confer property rights. I do not agree that an oral contract can be superimposed upon it or that its terms may be contradicted or enlarged by parol evidence.
In the Chehak case, supra, the plaintiff was permitted to take under the written instrument the share of property which would have fallen to her if such written instrument *668had been properly perfected as an article of adoption by acknowledgment and recording. The plaintiff was held to take not as an heir but under the contract according to its terms. At this point, there is no material distinction between the written instrument involved in the Chehah case and the written instrument involved herein. If, in the case before us, the Crisps had died intestate, then, under our holding in the Chehah ease, the plaintiff herein could have taken the estate under the terms of the written instrument. Both in this case and in the Chehah case, however, the written instrument only purported to confer upon the child the same rights of property as if she were the natural child of the parties. No restriction was put upon the right of disposal of their property by the adopting parties in such way as they saw fit. The Crisps did dispose of it by will. The purpose of the parol evidence herein is to override the will and to put the plaintiff upon a higher plane of property rights than a natural child would occupy. To my mind, such parol evidence is clearly incompetent, as tending to vary the written contract. If such parol evidence is admissible in this case, it must logically follow that parol evidence will be admissible in any ease of adoption. An article of adoption, though regular in all respects, will be equally subject to addition or diminution by parol evidence. If the failure to acknowledge the instrument in this case rendered tire written instrument wholly nugatory, I could readily agree to the position of the majority that it could not then operate to exclude parol evidence. But under the Chehah ease, it was nugatory only in the sense that it failed to become an article of adoption. It was not wholly nugatory. It was still available as a contract and subject to specific enforcement. If a contract, it was necessarily a contract in writing. If a regular article of adoption is immune from contradiction or variation by parol, it must be on the ground that it is in writing. Its immunity in that respect can be no greater than that of *669any other written contract. I think, therefore, that the majority opinion opens a wide door to parol evidence.
II. I think, also, that the mother of plaintiff was incompetent to testify as to the transaction and conversations between herself and the Crisps, under the provisions of See. 4604. She was party to the contract sued on. She furnished a substantial part of the consideration in the surrender of the custody of her child. She was also a beneficiary under such contract, in that the burden of the child’s support and education was taken from her shoulders. She was therefore interested in the contract at the time it was made. She could have been interested in a suit thereon. The plaintiff was a party to that contract only in an indirect sense. She is permitted to sue upon the contract not because the contract was made with her, but because it was made with her mother and in part for her benefit. I think, therefore, that the mother was incompetent under such section as a person “from, through or under” whom the plaintiff claims. The case presented comes clearly within the spirit of such section, as the majority opinion is inclined to concede by the suggestion of legislative amendment. To my mind, the letter of the present statute is sufficiently comprehensive to cover the point presented. It is only by a restricted construction that the majority opinion holds the statute inapplicable.